EXHIBIT 10.49 *** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Confidential EXECUTION VERSION License and Collaboration Agreement by and between Five Prime Therapeutics, Inc. and Bristol-Myers Squibb Company Confidential EXECUTION VERSION Article 1 DEFINITIONS1 Other Defined Terms23 Interpretation23 Article 2 GOVERNANCE24 Alliance Managers24 Joint Development Committee24 Joint Commercialization Committee25 Joint Steering Committee25 Limitation of Committee Authority25 Formation of Working Groups26 Committee Membership and Meetings27 Committee Decision-Making28 Discontinuation of Participation on a Committee29 Article 3 LICENSES; EXCLUSIVITY29 Licenses to BMS29 BMS Sublicense Rights31 Licenses to Five Prime31 No Implied Licenses; Negative Covenant32 Five Prime’s Exclusivity Obligations32 BMS’s Exclusivity Obligations33 Subcontractors35 Technology Transfer36 Third Party Licenses36 Article 4 DEVELOPMENT AND REGULATORY MATTERS38 General; Diligence38 Development Plan; Amendments to Development Plan38 Five Prime Development Activities39 Inclusion of a Five Prime Independent Development Path in the Development Plan49 Development Records51 Development and Regulatory Reports51 *** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Confidential EXECUTION VERSION Regulatory Matters for Licensed Product; Data51 Notice of Regulatory Action54 Amendment of Pharmacovigilance Agreement54 Article 5 MANUFACTURING54 Overview55 Transfer of Manufacturing Know-How; Existing Inventory of Licensed Antibodies and Licensed Products55 Provision of Licensed Product for Five Prime Development Activities56 Subcutaneous Formulation59 Article 6 COMMERCIALIZATION59 General59 Diligence59 Commercialization Report60 Decision-Making Authority60 Five Prime’s Co-Promotion Option60 Article 7 FINANCIAL PROVISIONS63 Upfront Payment63 Milestone Payments63 Royalty Payments68 Currency; Exchange Rate; Invoices71 Late Payments72 Taxes72 Records and Audit Rights73 Article 8 INTELLECTUAL PROPERTY RIGHTS74 Ownership of Collaboration Intellectual Property74 Unilateral Intellectual Property75 Patent Prosecution75 Patent Enforcement78 Defense Against Claims of Infringement of Third Party Patents81 Trademarks81 Patent Term Extension82 *** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Confidential EXECUTION VERSION Joint Research Agreement82 Article 9 CONFIDENTIALITY; PUBLICATION82 Duty of Confidence82 Exceptions83 Authorized Disclosures84 Publications85 Publication and Listing of Clinical Trials and Compliance with other Policies, Orders and Agreements86 Publicity; Use of Names86 Disclosure to Ono88 Attorney-Client Privilege88 Article 10 TERM AND TERMINATION88 Term88 Termination88 Effect of Termination by BMS under Section 10.2(a) or by Five Prime under Section 10.2(b) or 10.2(c)91 Effects of Termination by BMS under Section 10.2(a)(ii)94 Termination Press Releases95 Survival95 Termination Not Sole Remedy95 Article 11 REPRESENTATIONS AND WARRANTIES95 Representations and Warranties of Each Party95 Representations and Warranties by Five Prime96 Representations and Warranties by BMS98 Mutual Covenants99 Compliance with Ono Agreements99 No Other Warranties99 Article 12 INDEMNIFICATION; LIABILITY; INSURANCE99 Indemnification by Five Prime for Third Party Claims99 Indemnification by BMS for Third Party Claims100 Indemnification Procedure101 Mitigation of Loss102 *** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Confidential EXECUTION VERSION Limitation of Liability102 Insurance102 Article 13 GENERAL PROVISIONS102 Force Majeure102 Assignment103 Severability103 Notices103 Governing Law104 Dispute Resolution104 Termination of Existing Clinical Agreement; Entire Agreement; Amendments106 Headings106 Independent Contractors106 Waiver107 Cumulative Remedies107 Waiver of Rule of Construction107 Business Day Requirements107 Further Actions107 Counterparts107 Compliance with Sunshine Laws107 Rights in Bankruptcy108 Antitrust Filings109 Non-Solicitation of Employees109 *** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Confidential EXECUTION VERSION LICENSE AND COLLABORATION AGREEMENT
